DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 16-19, drawn to a method for recovering fibers embedded in a composite material.
Group II, claim(s) 13-15 and 20, drawn to an apparatus for recovering fibers embedded in a composite material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a furnace chamber for thermolyzing a volume of composite material to produce a gaseous fraction, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grove-Nielsen (US 2004/0173239).  See 103 rejection of claim 1 over Grove Nielsen below for details.
Because the common technical feature does not make a contribution over the prior art, groups I and II are subject to restriction requirement. 

During a telephone conversation with Peter Scull on 2/3/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-12 and 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 and 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 4, and 19 are objected to because of the following informalities:  
Claim 1 recites the limitation "the thermolyzing operation" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend claim 1 by replacing "the thermolyzing operation" with --the thermolyzing--.  
Claim 4 recites the limitation "the method of claim 1, comprising…" in lines 1-2.  Applicant should amend this phrase to recite --the method of claim 1, further comprising--.
Claim 4 recites the limitation "the non-condensable gas or gases" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend claim 4 by replacing "the non-condensable gas or gases" with --the non-condensable gases --.  
Claim 4 recites the limitation "the thermolyzing operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend claim 4 by replacing "the thermolyzing operation" with --the thermolyzing--.  
Claim 19 recites the limitation "the method of claim 11, comprising…" in line 1.  Applicant should amend this phrase to recite --the method of claim 11, further comprising--.
Claim 19 recites the limitation "the non-condensable gas or gases" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend claim 19 by replacing "the non-condensable gas or gases" with --the non-condensable gases --. 
Claim 19 recites the limitation "the thermolyzing operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend claim 19 by replacing "the thermolyzing operation" with --the thermolyzing--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9-12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "at least one pyrolysis operation" in lines 1-2. The antecedent basis for this limitation is unclear. It is unclear if the claimed “at least one pyrolysis operation” is the pyrolysis of 
Presumably, the "at least one pyrolysis operation" is the pyrolysis of claim 2 (i.e. the thermolysis of claim 1). 
Applicant should amend claim 6 to clarify as appropriate. Examiner suggests amending claim 6 to recite --the pyrolysis-- in place of "at least one pyrolysis operation".
Claim 18 is rejected due to its dependency on indefinite claim 6.
Claim 7 recites the limitation "at least one combustion operation" in line 2. The antecedent basis for this limitation is unclear. It is unclear if the claimed "at least one combustion operation" is referring to the combustion caused by the injecting step of claim 1 (i.e. the step of injecting the oxygen containing gas), or if said "at least one combustion operation" refers to a new, previously unrecited combustion step.
Presumably, the "at least one combustion operation" refers to the combustion caused by the injecting step of claim 1 (i.e. the step of injecting the oxygen containing gas).
Applicant should amend claim 7 to clarify as appropriate. Examiner suggests amending claim 7 to recite --The method of claim 1, wherein the oxygen-containing gas is air enriched with 2-20% in volume of oxygen--.
Claim 7 recites “air enriched with 2-20 % in volume of oxygen”. The composition of said “air” is unclear. 
At first glance, the limitation appears require air containing 2-20%. However, the term “air” is notoriously well understood in the art to refer to a gaseous mixture substantially matching the composition of the Earth’s atmosphere. The Earth’s atmosphere is well understood to comprise approximately 21 % oxygen, approximately 78% nitrogen, and approximately 0.9% argon by volume with trace amounts of other gases. In other words, it is understood that air comprises approximately 21% oxygen. Thus, if the claimed oxygen-containing gas were to comprise somewhere between 2-20% oxygen by volume, it would likely not be considered “air” as claimed, let alone air “enriched with oxygen”. 
Because the claimed air is “enriched” with oxygen, it seems that the claimed 2-20 % volume of oxygen is additional oxygen that is added to the air, i.e. on top of the 21% oxygen by volume already present in air.

Applicant should amend claim 7 to clarify as appropriate. 
Claim 9 recites the limitation "at least one thermolyzing operation" in line 2. The antecedent basis for this limitation is unclear. It is unclear if the claimed "at least one thermolyzing operation" is referring to the thermolyzing of claim 1, or if said "at least one thermolyzing operation" refers to a new, previously unrecited thermolyzing step.
Presumably, the "at least one thermolyzing operation" refers to the thermolyzing step of claim 1.
Applicant should amend claim 9 to clarify as appropriate. Examiner suggests amending claim 9 to recite --the thermolyzing-- in place of "at least one thermolyzing operation".
Claim 10 recites the limitation "at least one combustion operation" in line 2. The antecedent basis for this limitation is unclear. It is unclear if the claimed "at least one combustion operation" is referring to the combustion caused by the injecting step of claim 1 (i.e. the step of injecting the oxygen containing gas), or if said "at least one combustion operation" refers to a new, previously unrecited combustion step.
Presumably, the "at least one combustion operation" refers to the combustion of claim 1 (i.e. the combustion caused by the step of injecting the oxygen containing gas).
Applicant should amend claim 10 to clarify as appropriate. Examiner suggests amending claim 9 to recite --the combustion-- in place of "at least one combustion operation".
Claim 11 recites the limitation "the clean fibers" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the latter" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the clean fibers" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the latter" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 19 are rejected due to their dependency on indefinite claim 11
Claim 18 recites the limitation "at least one combustion operation" in line 2. The antecedent basis for this limitation is unclear. It is unclear if the claimed "at least one combustion operation" is referring to the combustion caused by the injecting step of claim 1 (i.e. the step of injecting the oxygen containing gas), or if said "at least one combustion operation" refers to a new, previously unrecited combustion step.
Presumably, the "at least one combustion operation" refers to the combustion caused by the injecting step of claim 1 (i.e. the step of injecting the oxygen containing gas).
Applicant should amend claim 18 to clarify as appropriate. Examiner suggests amending claim 18 to recite --The method of claim 6, wherein the oxygen-containing gas is air enriched with 2-20% in volume of oxygen--.
Claim 18 recites “air enriched with 2-20 % in volume of oxygen”. The composition of said “air” is unclear. 
At first glance, the limitation appears require air containing 2-20%. However, the term “air” is notoriously well understood in the art to refer to a gaseous mixture substantially matching the composition of the Earth’s atmosphere. The Earth’s atmosphere is well understood to comprise approximately 21 % oxygen, approximately 78% nitrogen, and approximately 0.9% argon by volume with trace amounts of other gases. In other words, it is understood that air comprises approximately 21% oxygen. Thus, if the claimed oxygen-containing gas were to comprise somewhere between 2-20% oxygen by volume, it would likely not be considered “air” as claimed, let alone air “enriched with oxygen”. 
Because the claimed air is “enriched” with oxygen, it seems that the claimed 2-20 % volume of oxygen is additional oxygen that is added to the air, i.e. on top of the 21% oxygen by volume already present in air.
For the purposes of examination, the “air enriched with 2-20 % in volume of oxygen” has been interpreted as oxygen enriched air having 2-20% additional oxygen by volume in comparison to normal air.
Applicant should amend claim 18 to clarify as appropriate. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9-12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove-Nielsen (US 2004/0173239) in view of Jacobsen (US 2015/0218457).
With regard to claims 1 and 2: Grove-Nielsen teaches a method for recovering fibers (i.e. glass fibers) embedded in a composite material (abstract), the method comprising:
Loading a first furnace chamber 1 with a volume of a composite material, i.e. a wind turbine blade V (Figure 1, Paragraphs [0007]-[0009], [0024], [0025], and [0028]).
Thermolyzing (pyrolysing) the composite material V in the first furnace chamber 1, resulting in a gaseous fraction that is continuously evacuated from the first furnace chamber 1 via pipe 17, and a residue of fibers covered with char (“coal residues”) that is left in the first furnace chamber 1 (Figure 1, Paragraphs [0007]-[00010], [0013], and [0028]).

Grove-Nielsen does not explicitly teach a step of cracking the gaseous fraction from the thermolyzing operation, resulting in a mixture of condensable and non-condensable gases.
However, Grove-Nielsen teaches that a variety of things may be done with the gas, including but not limited to storage for later use (paragraphs [0010] and [0030]). Grove-Nielsen also teaches that the gas may be condensed (paragraph [0010]).
Jacobsen teaches a method for pyrolysing synthetic carbonaceous materials (abstract), the method comprising a step of cracking a portion of the gaseous products of pyrolysis (i.e. first and second light oil fractions 68 and 77) in a cracking unit 80 to produce a mixture of condensable (non-cracked light oil) and non-condensable gases (syngas) (Figure 5, paragraphs [0022], [0023], [0030], and [0105]-[0108]). A person having ordinary skill in the art would recognize that syngas is a useful product which, for example, can be used as a fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen in view of Jacobson by adding a step of cracking the gaseous fraction from the thermolyzing operation, resulting in a mixture of condensable and non-condensable gases (i.e. syngas), in order to obtain a useful syngas product from the method of Grove-Nielsen.
With regard to claim 4: Modified Grove-Nielsen does not explicitly teach a step of using the non-condensable gases (i.e. the syngas) for contributing heat to the first furnace chamber in the thermolyzing operation. 
However, Grove-Nielsen does suggest burning pyrolysis gas to produce heat (paragraphs [0010], [0011], [0029], and [0030]). A person having ordinary skill in the art would recognize the non-condensable gases (i.e. the syngas) of modified Grove-Nielsen as a useful fuel that may be burned to produce heat. A person having ordinary skill in the art would recognize that the efficiency of the thermolysis process could be improved by utilizing the product gases as a fuel for heating the process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by using the non-condensable gases (i.e. the syngas) for contributing heat 
With regard to claim 6: Modified Grove-Nielsen does not explicitly teach that the pyrolysis is being performed with the first furnace chamber at a temperature of 350-600 °C.
However, Grove-Nielsen teaches that the pyrolysis is to be carried out at a temperature of 450-800 °C, with the maximum temperature preferably not exceeding 625 °C if the fibers (glass fibers) are to be recycled in fiber form (paragraph [0007]). Although the taught range does not match the claimed range exactly, there is significant overlap between the taught range and the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	Furthermore, the teachings of Grove-Nielsen indicate that the pyrolysis temperature is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by optimizing the pyrolysis temperature, i.e. such that the pyrolysis is performed with the first furnace chamber at a temperature of 350-600 °C, in order to successfully carry out pyrolysis of the composite material while maintaining the glass fibers in a fiber state for their eventual recycle.
With regard to claims 7 and 18: In modified Grove-Nielsen, the oxygen-containing gas may be atmospheric air or another oxygen-containing (Grove-Nielsen: paragraph [0013]).
Modified Grove-Nielsen is silent to the oxygen containing gas being oxygen-enriched air, i.e. air enriched with 2-20 % in volume of oxygen. However, a person having ordinary skill in the art would recognize that oxygen concentration is a result effective variable in combustion reactions. Specifically, higher oxygen concentrations will lead to quicker and more vigorous combustion, whereas lower oxygen concentrations will lead to slower, more subdued combustion. On the other hand, an oxygen concentration that is too high may present a safety hazard. Additionally, higher oxygen concentrations, i.e. high concentrations than are found in air, are more difficult to obtain, as they require a supply of concentrated oxygen as opposed to normal air. "[When] the general conditions of a claim are disclosed in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by optimizing the oxygen concentration for carrying out the combustion, i.e. by supplying an oxygen-enriched air enriched with 2-20 % by volume of additional oxygen as the oxygen-containing gas, in order to obtain a combustion which proceeds quickly and completely without presenting a safety hazard or expending excessive effort and or resources in providing a concentrated oxygen stream.   
With regard to claim 9: Modified Grove-Nielsen does not explicitly teach that the thermolysis lasts between 1 and 4 hours. However, Grove-Nielsen teaches that the “process duration” is 1-2 hours, where the term “process duration” is seemingly in reference to the thermolysis (pyrolysis) (Paragraph [0008]).
In the alternative, a person having ordinary skill in the art would recognize that reaction time is a result effective variable in pyrolysis. If the reaction time is too low, the desired pyrolysis will not be achieved. On the other hand, if the reaction time is too long, energy and time will be wasted. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by optimizing the duration of the thermolysis (pyrolysis) such that it has a duration of 1 to 4 hours (i.e. 1 to 2 hours), in order to obtain a thermolysis process wherein the composite material is successfully pyrolysized without expending excessive energy and time.
With regard to claim 10: Modified Grove-Nielsen does not explicitly teach that the combustion lasts between 1 and 4 hours.
	However, a person having ordinary skill in the art would recognize that reaction time is a result effective variable in combustion. If the reaction time is too low, the desired combustion will not be achieved. On the other hand, if the reaction time is too long, energy and time will be wasted. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).

With regard to claim 11: As discussed in the rejection of claim 1 above, the process of modified Grove-Nielsen comprises steps of:
Loading a first furnace chamber 1 with a volume of a composite material, i.e. a wind turbine blade V (Grove-Nielsen: Figure 1, Paragraphs [0007]-[0009], [0024], [0025], and [0028]).
Thermolyzing (pyrolysing) the composite material V in the first furnace chamber 1, resulting in a gaseous fraction that is continuously evacuated from the first furnace chamber 1 via pipe 17, and a residue of fibers covered with char (“coal residues”) that is left in the first furnace chamber 1 (Grove-Nielsen: Figure 1, Paragraphs [0007]-[00010], [0013], and [0028]).
Cracking the gaseous fraction from the thermolyzing operation, resulting in a mixture of condensable and non-condensable gases (Jacobsen: Figure 5, paragraphs [0022], [0023], [0030], and [0105]-[0108]; See rejection for claim 1 above for further details).
And injecting a stream of an oxygen-containing gas (atmospheric air or another oxygen containing gas) into the still hot first furnace 1 chamber after the thermolyzing (pyrolysis) is completed therein in order to burn the char  (“coal residues”) from the fibers in an atmospheric combustion (Grove-Nielsen: Paragraph [0013]).
Modified Grove-Nielsen further comprises a step of unloading clean fibers from the first furnace chamber 1 via door 6 (Grove-Nielsen: Figures 1 and 2, Paragraph [0028]).
	Although it is not explicitly taught is should be understood that, after completing the pyrolysis and combustion of one volume of composite material, the first furnace will be reloaded with an additional volume of composite material, i.e. for further processing of composite material.
Modified Grove-Nielsen is silent to a second furnace chamber which is operated to recover fibers embedded in composite material in a manner substantially identical to the first.
However, one could provide the method of modified Grove-Nielsen with steps of operating such a second furnace by merely duplicating the first furnace and the method steps of operating said first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by duplicating the first furnace and the method of operating said first furnace, thereby providing Grove-Nielsen with a second furnace chamber which is operated by steps of: loading the second furnace chamber with a volume of the composite material; thermolyzing the composite material in the second furnace chamber, resulting in a gaseous fraction that is continuously evacuated from the second furnace chamber, and a residue of fibers covered with char that is left in the second furnace chamber; cracking the gaseous fraction from thermolyzing in the second furnace chamber, resulting in a mixture of condensable and non-condensable gases; injecting a stream of an oxygen-containing gas into the still hot second furnace chamber after the thermolyzing is completed therein, in order to burn the char from the fibers in an exothermic combustion; and unloading the clean fibers from the second furnace chamber and loading the latter with a volume of the composite material, in order to obtain a process wherein two furnaces are operated in parallel to one another to predictably process composite material and recover fibers embedded therein.	Modified Grove-Nielsen does not explicitly teach that heat is contributed to the thermolyzing in the second furnace by the combustion that is taking or has taken place in the first furnace chamber, nor does modified Grove-Nielsen explicitly teach that heat is contributed to the thermolyzing in the first furnace by the combustion that is taking or has taken place in the second furnace chamber.
However, a person having ordinary skill in the art of processes engineering will recognize that it is advantageous to utilize available waste heat from one part of a process for heating another part of the same process, as such utilization of available waste heat will increase the efficiency of the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by using waste heat available from a respect furnace to heat the other furnace, e.g. such that heat is contributed to the thermolyzing in the second furnace by the combustion that is taking or has taken place in the first furnace chamber, and that heat is contributed to the thermolyzing in the first furnace by the combustion that is taking or has taken place in the second furnace chamber, in order to increase the efficiency of the process in Grove-Nielsen.
With regard to claim 12: As discussed in the rejections of claims 1 and 11 above, the thermolyzing in modified Grove-Nielsen is a pyrolysis (Grove-Nielsen: Figure 1, Paragraphs [0007]-[00010], [0013], and [0028]).
With regard to claim 19: Modified Grove-Nielsen does not explicitly teach a step of using the non-condensable gases (i.e. the syngas) for contributing heat to the first furnace chamber in the thermolyzing operation. 
However, Grove-Nielsen does suggest burning pyrolysis gas to produce heat (paragraphs [0010], [0011], [0029], and [0030]). A person having ordinary skill in the art would recognize the non-condensable gases (i.e. the syngas) of modified Grove-Nielsen as a useful fuel that may be burned to produce heat. A person having ordinary skill in the art would recognize that the efficiency of the thermolysis process could be improved by utilizing the product gases as a fuel for heating the process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by using the non-condensable gases (i.e. the syngas) for contributing heat to the first furnace chamber in the thermolyzing operation, in order to increase the efficiency of the thermolyzing operation.

Claims 3, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove-Nielsen in view of Jacobsen, as applied to claims 1 and 2 above, and in further view of Baker (US 2007/0179326).
With regard to claims 3 and 16: Modified Grove-Nielsen is silent to the cracking step being performed by circulating the gaseous fraction through a reducing agent.
Baker teaches a process for theremocatalytic conversion of waste materials into reusable fuels (abstract), the process comprising a step of cracking pyrolysis gas obtained from a pyrolysis chamber 26 in a catalytic converter reaction tower 29, wherein the pyrolysis gases are passed through a reducing agent (catalytic metal alloy plates) to crack the pyrolysis gas (Figure 1, Abstract, paragraphs [0084]-[0086]). Note: The catalytic plates may also be ceramics or zeolites (paragraph [0086]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).

With regard to claim 8: Modified Grove-Nielsen is silent to the reducing agent being kept at a temperature of 250-400 °C.
However, a person having ordinary skill in the art would recognize that temperature is a result effective variable in cracking processes. If the temperature is too low, desired cracking will not be achieved. On the other hand, if the temperature is too high, energy will be wasted and/or excessive, undesired cracking will take place. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grove-Nielsen by optimizing the temperature of the cracking step, i.e. by maintain the reducing agent (catalyst) at a temperature of  250-400 °C, in order to ensure that the desired cracking is achieved.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove-Nielsen in view of Jacobsen, as applied to claims 1 and 4 above, and in further view of Ballantine et al. (US 2003/0010266), hereafter referred to as Ballantine.
With regard to claims 5 and 17: Modified Grove-Nielsen is silent to the thermolysis being performed under a vacuum.
Ballantine teaches a system and method for the pyrolysis of waste (abstract), the method comprising: maintaining a collection vent 90 at a negative pressure (vacuum) in order to collect pyrolysis gases through said vent (Figures 1 and 2, Paragraph [0047]). A person with an understanding of fluid dynamics will recognize that a vacuum in vent 90 will necessarily induce at least a slight vacuum on the interior of the pyrolysis furnace (retort) 32, i.e. by drawing pyrolysis gases therefrom.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballantine et al. (US 6,758,150) is the granted patent corresponding to the Ballantine PG pub relied upon in the prior art rejections above.
 Baker (US 9,096,801) is the granted patent corresponding to the Baker PG pub relied upon in the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772